Title: To Alexander Hamilton from Thomas Truxtun, 26 March 1802
From: Truxtun, Thomas
To: Hamilton, Alexander


Norfolk [Virginia] 26th March 1802.
Dear Sir
As an officer Sacrifised by party Spirit & in the hope of a favourable change in the affairs of our once free and happy Country, I think it a duty to address you as one of the remaining honest political fathers of it. The present administration finding as I verily believe, that it was not possible to Succeed in bringing me over to prostitute my principles by forsaking the federal cause and becomeing a proselyte to their infernal doctrines and their measures, which will ere long destroy in toto, the Constitution of our Country, have adopted a Scheem to compel me to quit the Navy. The art with which this project was managed, could not have been surpassed by any pettee foging lawyer in the u s of talents Superior to the Actor (Mr Secy Smith) in the undertaking, but it was Not for me at this period of my life independent in my mind and fortune of public favour, to Suffer any thing degrading to my honor (by the Sect) in violation of an agreement made with me, previous to my leaving Washington for this Borough, to take Command of the Squadron destined for the Mediterranean Station. Early on my Arrival here I discovered the whole plan and the Cause of it, and my embarrassments were great; lest on quitting the Service many of my federal friends, Not knowing the real Cause, Should consider me blameable but on reflection and mature reflection, I consider that an honest representation of facts would reconcile them to my determination, especially as there was No alternative left but to quit the Service or to Show a meaness of Spirit which I dispise, and would not do, to be possessed of the Presidents palace with all his equipage power and Consequence. Beleiving as I did that the Sect viewed me with a jealous eye, I carried on much of my correspondence with the Secy of the navy through Mr Stoddert (the late Secy of that department) and he will do me the Justice to say, that I declared before I left my home in New Jersey and after I had Journey’d on as far as Philadelphia, that I would not proceed without a Captain under me (as Commodore Dale has) or if that grade of officer was inconvenient to furnish, on account of the few Captains retained in Service (in consequence of the act of Congress of 1801) a Lieutenant Commandant to Supply the place of a Captain, and on my arrival at Washington Mr Smith furnished me with a list of officers ordered to my Ship the Chesapeake headed by Captain Campbell, which list is now before me. but some time after I arrived here and had compleated the equipment of the ship I received a letter from the Secy Stating that Captain Campbell from some accident could not, or would not be able to go, and altho’ I had gone through the fatigue of preparing the Ship for the expedition with only two very young Lieutenants (all that was sent me) I was directed to make Another Lieutenant from the inexperienced midshipmen on board, None of which had been more than a voyage or two at sea. This order I Could not Comply with, Nor would the ship have been Safe in a Common Squall when I was at any time off the decks with officers in charge thereon—So very destitute of nautical information. This circumstance only admitted how much more So would the risk of the honor of our flag have been in Battle—especially if any accident happened to the commanding officer. But sir Messrs Jefferson Gallatin Smith & Co. knew full well I would not submit to this State of things, and it was in my belief their plan to get rid of Me. they can Never forgive me for having taken and beaten Frenchmen. I have committed a dreadful crime for having Spilt French blood in the execution of performing faithfully my duty, and I shall be for ever held up at their caucus’s as undeserving of any honors from their party, and the ungraceful and ungracious manner with the Countenance shewn by Mr Jefferson when he presented me with the medal, was a convincing proof that while he executed the Law in doing it, he felt as much rancor as he did (when Vice President) at Signing the late Judiciary bill as President of the Senate. When I have the honor to See you I will detail further the conduct of the administration in my Case. till then I trust that my friends will stand convinced that I have only acted as an officer ought to act for his own honor and for the honor and good of his Country, for it would have been running as I have Stated every risk to have proceeded on the Service directed in the manner it was intended to dispatch me if it ever was intended to dispatch me.
I have the honor to be sir with great respect and esteem   Your very Obt servt
Thomas Truxtun
Honble. Alexr Hamilton EsqrNew York

P. S. I shall be at home in a few days after you receive this note.
T T
